My delegation greets and
congratulates you, Sir, for presiding over the
deliberations of the fifty-fifth session of the United
Nations General Assembly — the Millennium
Assembly.
We pay tribute to your predecessor, Mr. Theo-Ben
Gurirab, the distinguished Foreign Minister of
Namibia, for his effective and dynamic conduct of the
fifty-fourth session of the United Nations General
Assembly, including the preparations for the
Millennium Summit and the President's Report.
Congratulations are also extended to our
distinguished Secretary-General, who with great vision
conceptualized the Millennium Summit, the execution
of which was a great triumph for the United Nations.
A hearty welcome is extended to the small
sovereign State of Tuvalu, as it joins the family of
nations.
The Millennium Summit and this fifty-fifth
session of the United Nations General Assembly are
historic events that provide a unique opportunity to
view humanity's progress and face the challenges
before us.
Indeed, the Summit Declaration sets out a global
vision for the twenty-first century. My delegation
welcomes the inclusion of commitments to fight
poverty, disease, ignorance, injustice, violence and
degradation of the environment, among others.
In the matter of poverty and disease, the United
Nations must address the inequalities that exist around
the world. In this twenty-first century, more than 1.2
billion people live on less than one dollar a day.
Millions of children and the elderly go to bed hungry.
Disease and sickness wreak havoc on the lives of
children, men and women. Today the HIV/AIDS
pandemic cuts short the lives of millions of people who
could be making useful and productive contributions to
our world.
Trade is vital to the livelihood of Grenadians. For
the banana-exporting countries of the Caribbean
subregion, which includes Grenada, the export of
bananas accounts for a significant percentage of
foreign exchange. However, our economies are
threatened by the callous ruling of the World Trade
Organization (WTO) against the European Union
banana regime of assistance to our small growers.
Our struggling farmers, with limited acreage, find
it difficult, if not impossible, to compete with a
transnational corporation. Our farmers need an
adjustment period in order to effect the requisite
structural changes needed by the new trade regime. We
look to the United Nations to call upon the WTO to
take into consideration the special structural problems
faced by the small banana producers of the Caribbean.
2
We call for corporate responsibility. We appeal
for measures to encourage the sustainability of small
economies and economies in transition. We urge a
more equitable global partnership.
You may recall that the Heads of State and
Government, including the Prime Minister of Grenada,
stressed recently in this very hall the urgency of
releasing poor developing countries from their debt
burden. The leaders expressed an interest in finding
new approaches and new thinking with respect to this
problem. A solution should be vigorously pursued with
deliberate speed.
Debt forgiveness is not a financial loss to the
global economy. Rather, it provides an opportunity for
stimulation in the depressed and stagnant parts of the
world's economy. Investing the dividends realized by
debt forgiveness in the economy of the debtor
developing countries — especially the least developed
and those with economies in transition — would be a
major investment in global development.
Another area that needs urgent and immediate
assistance from the international community is that of
natural disasters. The costly restoration of
infrastructure and rehabilitation of the productive
sectors, especially agriculture and tourism, and the
high cost of recovering and rebuilding make the
attainment of sustainable development a monumental
task.
My delegation calls upon the United Nations and
its agencies, the International Monetary Fund, the
World Bank and other international agencies, as well as
the private and public sectors in global partnership,
including the Global Compact, to contribute to a wellstructured disaster relief fund, a relief fund that can
respond quickly and effectively.
A large percentage of the needs of the developing
countries in the Caribbean subregion and elsewhere can
be met. We look forward to positive developments
envisaged from globalization, trade liberalization,
information technology and sustainable development.
These and other well-conceived programmes must be
seriously pursued. Lip service is not enough.
As the Secretary-General noted in his report to
the fifty-fifth General Assembly on the work of the
Organization: “To some, globalization is imbued with
great promise; to others, it appears deeply threatening.”
(A/55/1, para. 13)
The international community must help to ensure
that the have-nots are on board this fast-moving train
of globalization. All Member States need to share in
the opportunities provided by globalization. This would
act as a vehicle for international peace and economic
security.
Removing some of the barriers to trade and
capital flow are prerequisites to successful reduction of
poverty and disease in the developing countries. This
can be mutually beneficial to developed and
developing countries.
Trade has been the engine of economic growth
and development from the days of bartering to the
present day of e-commerce and globalization. We
therefore regard the unilateral interference in our
offshore services sector as an attempt to hinder our
trade in services and our role in the global economy.
In that connection, my delegation recalls the
words of my Prime Minister about the unfair charges
levelled against our offshore financial-services sector.
“A cartel of high-tax nations, comprising
the richest and most powerful countries, has
launched a destructive and high-powered attack
on our country, accusing us of anti-competitive
tax practices. Threats, imperialistic pressures and
abuse of power in multilateral organizations are
being used to force many small States, including
Grenada, to give up our fiscal sovereignty. They
have used adverse publicity techniques
deliberately to condemn and harm our economies.
They have threatened various sanctions, sought to
block access to capital funds in multinational
organizations and to impose financial
protectionism and total ostracism.”
That is fiscal imperialism. It tramples on the principle
of sovereign equality. It is contrary to international law,
and it undermines freedom of competition, global
investment and trade liberalization.
The role of education in poverty alleviation, in
the application of science and technology and in the
vast area of information sharing and communications is
vital. The Government of Grenada, recognizing the
social, cultural and economic potential of education, is
investing an increasing proportion of its limited
resources to prepare its people to participate in, and
benefit from, the information and technology
revolution. Towards that end, the Government of
3
Grenada is seeking the assistance of the United Nations
Development Programme, the World Bank and
agencies and donors of goodwill to establish a new
programme of distance learning by means of global
computer interconnectivity.
Grenada attaches great importance to the
convening in 2001 of the United Nations High-level
Intergovernmental Event on Financing for
Development. My delegation welcomes the attempt to
address monetary, trade and financial issues in a
holistic manner and in the context of globalization and
sustainable development. The international community
should not miss this opportunity to focus attention and
resources on the pursuit of development, peace and
stability.
And here, my delegation reaffirms that the root
cause of conflict within nations and among nations can
be found in some of the injustice done to the weaker
members of the international community by the
stronger ones. Unless the basics of life — food,
clothing, shelter, health and employment — are
attained, human rights and the Universal Declaration of
Human Rights will be meaningless to those who suffer
such extreme deprivations. This is especially so in the
context of economic, social and cultural rights, which
are downplayed in favour of civil and political rights.
Since all human rights are universal, indivisible,
interdependent and interrelated, attention to the full
range of rights will contribute better to the observance
and enjoyment of this noble goal.
I join my Prime Minister in paying tribute to, and
publicly thanking, the Government and the people of
the Republic of China on Taiwan for the assistance
given to Grenada with respect to agriculture, marine
resources, education, health, culture and infrastructure.
The friendship and sincerity of the Republic of China
on Taiwan have been a source of strength and
endurance for our two countries. 1t is in this spirit that
Grenada calls once more for the return of the Republic
of China on Taiwan to full membership of the United
Nations. A people that diligently works to achieve such
high levels of human and technological development
and a people that makes such positive contributions to
the global economy must become a full Member of this
great organization, the United Nations.
Finally, we must seek to ensure that the
Organization is responsive to the ever-changing global
environment. Let us ensure that we address the needs
of our peoples. And let us move forward with a United
Nations that is prepared to fuel the engine that would
bring about more equitable participation in the global
community. Let us always put people first and be
guided by God.






